Citation Nr: 0406622	
Decision Date: 03/12/04    Archive Date: 03/19/04

DOCKET NO.  97-16 087	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.  

2.  Entitlement to Dependency and Indemnity Compensation 
under the provisions of 38 U.S.C.A. § 1318.  

3.  Entitlement to Dependency and Indemnity Compensation for 
additional disability leading to the veteran's death under 
the provisions of 38 U.S.C.A. § 1151 as the result of a VA 
hospitalization in June 1996.  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESSES AT HEARING ON APPEAL

Appellant, her daughter, and her son-in-law


ATTORNEY FOR THE BOARD

William Harryman, Counsel


INTRODUCTION

The veteran had active duty from June 1943 to February 1946.  
He died on October [redacted], 1996.  The appellant is his surviving 
spouse.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Portland, 
Oregon, beginning in December 1996.  

This case was Remanded by the Board in September 1999 for 
additional evidentiary development.  An issue concerning 
entitlement to accrued benefits that was previously on 
appeal, was granted by the RO in June 2003, and so is no 
longer before the Board.  

Pursuant to a decision of the United States Court of Appeals 
for the Federal Circuit ordering a stay, in August 2001, VA 
suspended adjudication of all claims for DIC benefits under 
38 U.S.C.A. § 1318 where the veteran was not rated totally 
disabled for a continuous period of at least ten years prior 
to death.  National Organization of Veterans' Advocates, Inc. 
v. Secretary of Veterans Affairs, 260 F.3d 1365 (Fed. Cir. 
2001) (NOVA I).  Subsequent to additional rule-making by VA, 
the Federal Circuit revised the stay order, and directed VA 
to process all DIC claims except for claims under 38 U.S.C.A. 
§§ 1311(a)2, 1318, where a survivor seeks to reopen a claim 
on the grounds of new and material evidence.  National 
Organization of Veterans' Advocates, Inc. v. Secretary of 
Veterans Affairs, 314 F.3d 1373 (Fed. Cir. 2003) (NOVA II).  
This case was therefore referred for appellate consideration.  


FINDINGS OF FACT

1.  The veteran died in October 1996 of renal failure due to 
renal artery stenosis.  

2.  At the time of the veteran's death, service connection 
was in effect for severe abdominal adhesions secondary to a 
gunshot wound, with abdominal scar, as a postoperative 
residual of an exploratory laparotomy and removal of a 
foreign body, evaluated 50 percent disabling; perforating 
gunshot would of the left thigh with muscle damage to Muscle 
Groups XIII and XIV, with scars, evaluated 30 percent 
disabling; gunshot wound of the lower chest with damage to 
Muscle Groups XIX and XX on the left, with depressed scar, 
evaluated 20 percent disabling; chronic, adhesive, fibrous 
pleurisy on the right, a residual of shell fragment wounds 
involving the chest and pleura, evaluated 20 percent 
disabling; neuritis of the right, dorsal, sixth to tenth 
intercostal nerves, evaluated 20 percent disabling; an 
adherent scar, with damage to Muscle Group XI on the left, 
with residuals of a healed fractured fibula, evaluated 20 
percent disabling; residuals of a gunshot wound of the right 
lower chest, with damage to Muscle Group I, evaluated 10 
percent disabling; residuals of a cholecystectomy, 
proximately due to the abdominal adhesions, evaluated 10 
percent disabling; residuals of a postoperative scar of the 
right flank, evaluated noncompensably disabling; and 
residuals if malaria, evaluated noncompensably disabling; for 
a combined 90 percent rating.  

3.  The medical evidence does not show that any of the 
service-connected disabilities played any role in causing or 
hastening the veteran's death.  

4.  The medical evidence does not show a causal connection 
between service and the condition that caused the veteran's 
death.  

5.  A June 1954 rating decision, of which the veteran was 
notified and did not appeal, denied evaluations in excess of 
the ratings noted above for each of his service-connected 
disabilities.  

6.  The final June 1954 rating decision did not contain any 
kind of error, of fact or law, that when called to the 
attention of later reviewers compels the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error; the rating 
decision constituted a valid exercise in rating judgment and 
interpretation of the evidence of record.

7.  The veteran was not in receipt of or entitled to receive 
compensation for service-connected disability that was 
continuously rated totally disabling for a period of 10 or 
more years immediately preceding his death.   

8.  The medical evidence does not show that the veteran 
sustained additional disability resulting from renal failure 
leading to his death, as a result of medical or surgical 
treatment during a VA hospitalization in June 1996.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for the cause of the 
veteran's death are not met.  38 U.S.C.A. §§ 1310, 5107 (West 
2002); 38 C.F.R. § 3.312 (2003).  

2.  The criteria for Dependency and Indemnity Compensation 
under the provisions of 38 U.S.C.A. § 1318 are not met.  
38 U.S.C.A. §§ 1318, 5107 (West 2002); 38 C.F.R. § 3.22 
(2003).  

3.  The criteria for Dependency and Indemnity Compensation 
for additional disability under the provisions of 38 U.S.C.A. 
§ 1151 as the result of a VA hospitalization in June 1996 are 
not met.  38 U.S.C.A. §§ 1151, 5107 (West 2002); 38 C.F.R. 
§ 3.358 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Board observes that recently enacted legislation has 
eliminated the requirement for a well-grounded claim, 
enhanced VA's duty to assist a claimant in developing facts 
pertinent to her claim, and expanded on VA's duty to notify 
the claimant and her representative, if any, concerning 
certain aspects of claim development.  See Veterans Claims 
Assistance Act of 2000 (VCAA) (codified as amended at 
38 U.S.C.A. § 5100 et seq. (West 2002)).  In addition, VA 
recently promulgated regulations that implement the statutory 
changes effected by the VCAA.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2002).  

VA must notify the appellant of evidence and information 
necessary to substantiate her claims and inform her whether 
she or VA bears the burden of producing or obtaining that 
evidence or information.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2002); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

Review of the claims folder reveals compliance with the new 
statutory and regulatory provisions.  That is, by way of the 
March 1996, July 1999, and June 2003 rating decisions, March 
1997 statement of the case, and supplemental statements of 
the case dated through June 2003, the appellant and her 
representative were apprised of the applicable law and 
regulations and given notice as to the evidence needed to 
substantiate her claims.  In addition, by letter dated in 
June 2003, the RO explained the provisions of the VCAA, gave 
additional notice of the evidence needed to substantiate the 
claims on appeal, and asked the appellant to submit or 
authorize the RO to obtain additional relevant evidence.  

The Board has noted that 38 C.F.R. § 3.159(b)(1) provides 
that the VA will provide VCAA notice to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  In the present case, however, the 
veteran's claims were initially adjudicated prior to the 
passage of the VCAA.  Thus, providing such notice prior to 
the adjudication of the claim was not possible.  Moreover, as 
noted above, the veteran was later notified and had no 
additional evidence to submit.  In the circumstances of this 
case, a remand to have the RO take additional action under 
the new Act and implementing regulations would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on the VA with no benefit flowing 
to the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994) (remands which would only result in unnecessarily 
imposing additional burdens on the VA with no benefit flowing 
to the veteran are to be avoided).  The VA has satisfied its 
obligation to notify and assist the veteran in this case.  
The Board concludes, therefore, that a decision on the merits 
at this time does not violate the VCAA, nor prejudice the 
appellant under Bernard v. Brown, 4 Vet. App. 384 (1993).  

With respect to the duty to assist, review of the claims 
folder reveals that the RO secured service medical records, 
VA and private medical records, and relevant VA opinions.  As 
discussed in detail below, the Board finds that the evidence 
in this case is sufficient to render a determination, such 
that an additional medical examination or opinion is not 
needed.  

Finally, the Board finds that the appellant has had ample 
opportunity to present evidence and argument in support of 
her appeal.  Therefore, there is no indication that the 
Board's present review of the claim will result in any 
prejudice to the veteran.  Bernard v. Brown, 4 Vet. App. 384, 
392-94 (1993).  

The Board is also satisfied as to compliance with its 
instructions from the prior remand.  See Stegall v. West, 11 
Vet. App. 268 (1998).  

Analysis

Entitlement to service connection for the cause of the 
veteran's death

To establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by service either caused or 
contributed substantially and materially to cause death.  For 
a service-connected disability to be the cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause, or be etiologically related.  For a 
service-connected disability to constitute a contributory 
cause, it is not sufficient to show that it casually shared 
in producing death, but rather it must be shown that there 
was a causal connection.  38 U.S.C.A. § 1310; 38 C.F.R. 
§ 3.312.

It is recognized that there are primary causes of death which 
by their very nature are so overwhelming that eventual death 
can be anticipated irrespective of coexisting conditions, 
but, even in such cases, there is for consideration whether 
there may be a reasonable basis for holding that a service-
connected condition was of such severity as to have a 
material influence in accelerating death.  In this situation, 
however, it would not generally be reasonable to hold that a 
service-connected condition accelerated death unless such 
condition affected a vital organ and was of itself of a 
progressive or debilitating nature.  38 C.F.R. § 3.312(c)(4).  

The death certificate indicates that the veteran died at home 
in October 1996.  The listed cause of death was renal 
failure, due to or as a consequence of renal artery stenosis.  
No autopsy was performed.  

Prior to the veteran's death, service connection had been 
established for several disabilities, most as a consequence 
of shrapnel or gunshot wounds that he sustained during 
service.  At the time of his death, service connection was in 
effect for the following disabilities:   

1.  Severe abdominal adhesions secondary to a gunshot 
wound, with abdominal scar, as a postoperative residual 
of an exploratory laparotomy and removal of a foreign 
body, evaluated 50 percent disabling, 

2.  Perforating gunshot would of the left thigh with 
muscle damage to Muscle Groups XIII and XIV, with scars, 
evaluated 30 percent disabling, 

3.  Gunshot wound of the lower chest with damage to 
Muscle Groups XIX and XX on the left, with depressed 
scar, evaluated 20 percent disabling, 

4.  Chronic, adhesive, fibrous pleurisy on the right, a 
residual of shell fragment wounds involving the chest 
and pleura, evaluated 20 percent disabling, 

5.  Neuritis of the right, dorsal, sixth to tenth 
intercostal nerves, evaluated 20 percent disabling, 

6.  An adherent scar, with damage to Muscle Group XI on 
the left, with residuals of a healed fractured fibula, 
evaluated 20 percent disabling, 

7.  Residuals of a gunshot wound of the right lower 
chest, with damage to Muscle Group I, evaluated 10 
percent disabling, 

8.  Residuals of a cholecystectomy, proximately due to 
the abdominal adhesions, evaluated 10 percent disabling, 

9.  Residuals of a postoperative scar of the right 
flank, evaluated noncompensably disabling, and

10.  Residuals if malaria, evaluated noncompensably 
disabling, 

for a combined evaluation of 90 percent.  Each of those 
evaluations had been in effect since at least 1952.  

The service medical records are completely negative for 
evidence of renal failure or any renal disease.  The medical 
evidence does not show that renal failure or renal disease 
was present until many years after the veteran's separation 
from service.  Nor is there any medical evidence that relates 
the veteran's renal disease in any way to service.  Finally, 
the appellant does not contend that his renal disease was due 
to service.  

Neither is there any evidence, and the appellant has also not 
contended, that any of the veteran's service-connected 
disabilities directly caused his death.  Rather, as to this 
issue, the appellant has contended, and testified generally 
at a July 1997 personal hearing, that the renal failure that 
caused his death resulted from his service-connected 
disabilities.  

The regulations provide that disability which is proximately 
due to or the result of a service-connected disease or injury 
shall be service-connected.  38 C.F.R. § 3.310.

The medical reports that are of record, dated from 1969 until 
just before the veteran's death in 1996, show complaints or 
treatment for a number of ailments, primarily for various 
conditions due to generalized arteriosclerotic cardiovascular 
disease.  The records dated from 1969 to 1972 indicate that 
he had a myocardial infarction in 1968 and had had a stroke 
in the past.  A hospital summary dated in December 1972 notes 
simply that he had had periods of muscle aching, particularly 
involving the thoracic cage.  Pulmonary function studies had 
reportedly showed significant restriction of respiratory 
volume or air flow; he had reportedly stopped smoking.  

VA treatment records dated in 1982 show that the veteran had 
had another heart attack the previous year and that he was 
then taking several medications to control angina, which he 
had on mild exertion.  He also developed ulcer disease and 
underwent a vagotomy and pyloroplasty for that condition.  A 
record dated in October 1984 states that the veteran had 
tried to work in real estate the previous month.  But 
symptoms of tachycardia and angina recurred, so he returned 
to sedentary activities.  It was noted in 1988 that the 
veteran complained of left elbow and right shoulder pain, 
making it difficult to sleep at night.  The records indicate 
that he was treated for hypertension in 1988 and also 
underwent a carotid endarterectomy.  

The record also contains the records of several VA 
hospitalizations beginning in 1992.  The veteran was 
hospitalized in 1992 for cardiac catheterization.  It was 
noted that he had several risk factors for his coronary 
disease, none of which related to any of his service-
connected disabilities.  In June 1996, he underwent 
aorto-bi-iliac bypass graft with bilateral renal artery 
grafts.  The records of that hospitalization do not refer to 
any of his service-connected disabilities, except for noting 
positive bowel sounds and well-healed laparotomy scars.  The 
veteran was hospitalized twice in August 1996, for evaluation 
and treatment of thoracolumbar back pain (suspected to be a 
residual of his recent surgery) and acute pancreatitis.  He 
was also hospitalized for several days beginning in late 
September 1996 following an episode of respiratory and then 
cardiac arrest due to his end-stage renal disease.  

The only mention of any service-connected disability in any 
of the recent VA hospital records is the listing of a 
diagnosis of "status post exploratory laparotomy for 
shrapnel, 1945" on the summary of the June 1996 
hospitalization.  None of the inpatient records since 1992 
indicates that any of the veteran's service-connected 
disabilities produced significant disability or played any 
role in causing any of the disabilities for which he was then 
treated, including the renal disease that was the ultimate 
cause of his death.  

An opinion was obtained from the Chief of Nephrology at a VA 
hospital in May 2000 as to whether the veteran's kidney 
condition was caused or aggravated by any of his service-
connected disabilities.  The specialist noted that none of 
the service medical records that described the veteran's 
initial treatment following his combat injuries mentioned any 
injury to the kidney.  The examiner also noted that in March 
1946 the veteran's kidney function was normal, while x-ray 
studies in November 1946 showed a congenital kidney 
deformity.  The physician stated that the most likely 
etiology for the veteran's renal failure was hypertension 
and, possibly, renovascular disease, neither of which was a 
condition that "arose while in service or as a consequence 
of his military service."  

In June 2000, an opinion was obtained from another VA 
specialist.  That physician stated that the veteran's acute 
pancreatitis in August 1996 was not felt to be secondary to 
any service-connected disability.  She further stated that 
the veteran's inability to walk was likely multifactorial in 
nature and due to end-stage renal disease and poor recovery 
from extensive vascular surgery in June 1996; it was not felt 
to be secondary to any of his service-connected conditions.  

There simply is no medical evidence indicating that the 
veteran's end-stage renal disease was caused by his service-
connected disabilities.  He had recovered well from his 1945 
injuries and abdominal surgery and, despite having numerous 
compensable disabilities, the record does not show that any 
of those disabilities produced significant impairment during 
the veteran's last several years of life or contributed in 
any way to his death.  

Therefore, the Board cannot conclude that the veteran's 
service-connected disabilities either caused or contributed 
substantially and materially to cause his death or that the 
end-stage renal disease that was determined to be the cause 
of his death was due to service or was proximately due to or 
the result of a service-connected disease or injury.  
Accordingly, service connection for the cause of the 
veteran's death must be denied.  

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the appellant prevailing in 
either event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  
38 U.S.C.A. § 5107(b).  In this case, the Board finds that 
the preponderance of the evidence is against the appellant's 
claim and that, therefore, the provisions of § 5107(b) are 
not applicable.  

Entitlement under § 1318

The law provides that DIC is payable to a deceased veteran's 
surviving spouse in the same manner as if the veteran's death 
were service-connected, when the veteran's death was not 
caused by his own willful misconduct, and at the time of his 
death, he was in receipt of or was entitled to receive 
compensation for service-connected disability that was 
continuously rated totally disabling by VA for a period of 10 
or more years immediately preceding death.   38 U.S.C.A. § 
1318(b); 38 C.F.R. § 3.22(a).  "Entitled to receive" means 
that at the time of death, the veteran had a service-
connected disability rated totally disabling by VA but was 
not receiving compensation for any of various administrative 
reasons delineated, or if the veteran had applied for 
compensation but had not received total disability 
compensation due solely to clear and unmistakable error (CUE) 
in a VA decision concerning the issue of service connection, 
disability evaluation, or effective date.  38 C.F.R. § 
3.22(b).  

The veteran was in receipt of a 90 percent combined rating 
from 1952 until the date of his death.  He did not have 
service-connected disability that was continuously rated 
totally disabling for a period of 10 or more years 
immediately preceding death.   Thus, DIC under 38 U.S.C.A. § 
1318 may be paid in this case only if the veteran was 
"entitled to receive" total compensation benefits from at 
least October 1986 (10 years before death), but was not given 
such benefits due to CUE in a VA decision.  

CUE is a very specific and rare kind of error; it is the kind 
of error of fact or law, that when called to the attention of 
later reviewers compels the conclusion, to which reasonable 
minds could not differ, that the result would have been 
manifestly different but for the error.  To find CUE, the 
correct facts, as they were known at the time, must not have 
been before the adjudicator or the law in effect at that time 
was incorrectly applied; the error must be undebatable and of 
a sort which, had it not been made, would have manifestly 
changed the outcome at the time it was made; and the 
determination of CUE must be based on the record and law that 
existed at the time of the prior adjudication.  Allegations 
that previous adjudications have improperly weighed and 
evaluated the evidence can never rise to the stringent 
definition of CUE.  Similarly, VA's breach of its duty to 
assist cannot form a basis for a claim of CUE.  See 38 
U.S.C.A. § 5109A; 38 C.F.R. § 3.105(a); Pierce v. Principi, 
240 F.3d 1348 (Fed. Cir. 2001); Baldwin v. West, 13 Vet. App. 
1 (1999); Bustos v. West, 179 F.3d 1378 (Fed. Cir. 1999); 
Link v. West, 12 Vet. App. 39 (1998); Caffrey v. Brown, 6 
Vet. App. 377 (1994); Damrel v. Brown, 6 Vet. App. 242 
(1994); Fugo v. Brown, 6 Vet. App. 40 (1993); Russell v. 
Principi, 3 Vet. App. 310 (1992).  

The last rating decision that considered the evaluations for 
the veteran's service-connected disabilities was in June 
1954.  Rating decisions in October 1996 denied entitlement to 
special monthly compensation based on the need for the aid 
and attendance of another person or for being housebound, but 
did not specifically consider whether an increased rating was 
warranted for any of the veteran's service-connected 
disabilities.  The claim for special monthly compensation was 
a claim for additional compensation based on certain defined 
criteria, rather than a claim for an increased rating for any 
specific disability.  Further, as noted in the 1996 rating 
decisions, the evidence did not show that the veteran was 
housebound or needed aid and attendance due to service-
connected disability.  As discussed above, the medical 
evidence clearly showed that the veteran's most significant 
disabilities were not service-connected.  

At a personal hearing in July 1997, it was alleged generally 
that the ratings that were initially assigned for the 
veteran's disabilities were improper, that he should have 
been rated 100 percent disabling from the 1950s.  No specific 
errors in the 1954 or previous decisions were alleged at the 
hearing.  The appellant did not allege that an incorrect 
record was considered in 1954 or that the RO had improperly 
applied the law.  Her assertions constitute a simple 
disagreement with how the RO weighed and evaluated the facts 
in June 1954; such disagreement does not constitute CUE.  

The veteran was notified of the June 1954 rating decision and 
he did not appeal.  Therefore, that decision is final.  The 
decision considered the evaluations for each of his service-
connected disabilities.  There is no evidence that all of the 
relevant facts were not before the RO in June 1954.  The 
decision weighed the available evidence and considered each 
of the veteran's service-connected disabilities under the 
proper rating criteria.  While the RO denied greater ratings 
for most of the disabilities, the decision found CUE in prior 
decisions in evaluating one of the veteran's disabilities and 
assigned a higher rating for that disability retroactive to 
1949.  The Board is unable to identify any undebatable error 
of fact or law that would have manifestly changed the outcome 
of the June 1954 RO decision.  In sum, there was no CUE in 
that rating decision, and hence there was no entitlement to a 
100 percent rating beginning in 1954.  

The record does not reflect any document that might be 
construed as a claim for an increased rating for any of the 
veteran's service-connected disabilities subsequent to the 
1954 rating decision.  

The veteran was not actually in receipt of, nor was he 
entitled to receive, a total rating for service-connected 
disability for at least 10 years preceding his death in 
October 1996, and thus the criteria for DIC under the 
provisions of 38 U.S.C.A. § 1318 are not met.  

Because the Board finds that the preponderance of the 
evidence is against the appellant's claim, the provisions of 
§ 5107(b) are not applicable.  

To the extent that the appellant's testimony and statements 
allege that the veteran should have been service-connected 
for post-traumatic stress disorder or that he was totally 
disabled due to his service-connected disabilities, 
consideration of those allegations would amount to an 
analysis of whether he would "hypothetically" have been 
entitled to a 100 percent rating for at least 10 years prior 
to his death.  The provisions of 38 C.F.R. § 3.22 prohibit 
such an analysis.  Absent such claims by the veteran during 
his lifetime, the appellant is precluded from raising those 
claims at this time.  

Entitlement under § 1151

Compensation shall be awarded for a qualifying additional 
disability of a veteran in the same manner as if such 
additional disability or death were service-connected.  For 
purposes of this section, a disability is a qualifying 
additional disability if the disability was not the result of 
the veteran's willful misconduct and-

(1) the disability or death was caused by hospital care, 
medical or surgical treatment, or examination furnished 
the veteran under any law administered by the Secretary, 
either by a Department employee or in a Department 
facility as defined in section 1701(3)(A) of this title, 
and the proximate cause of the disability or death was

(A) carelessness, negligence, lack of proper skill, 
error in judgment, or similar instance of fault on 
the part of the Department in furnishing the 
hospital care, medical or surgical treatment, or 
examination; or

(B) an event not reasonably foreseeable.  

38 U.S.C.A. § 1151.  

In determining whether additional disability exists, the 
physical condition prior to the disease or injury will be the 
condition at time of beginning the physical examination or 
treatment during which it is claimed that the disease or 
injury was sustained.  In determining whether such additional 
disability resulted from a disease or an injury or an 
aggravation of an existing disease or injury suffered as a 
result of examination or treatment, the following 
considerations will govern: (1) It will be necessary to show 
that the additional disability is actually the result of such 
disease or injury or an aggravation of an existing disease or 
injury and not merely coincidental therewith, (2) the mere 
fact that aggravation occurred will not suffice to make the 
additional disability compensable in the absence of proof 
that it resulted from disease or injury or an aggravation of 
an existing disease or injury suffered as the result of 
training, hospitalization, medical or surgical treatment, or 
examination, and (3)compensation is not payable under § 1151 
for the continuance or natural progress of disease for which 
the treatment was authorized.  38 C.F.R. § 3.358.  

This is the appellant's primary theory of entitlement to DIC.  
At a personal hearing in July 1997, she testified that she 
believed that the veteran's renal disease, which caused his 
death, resulted from or was aggravated by treatment that he 
received at a VA hospital in June 1996.  She did not point to 
any specific evidence to support her allegation.  

The veteran was hospitalized at a VA facility in June 1996, 
during which time he underwent an aorto-bi-iliac bypass graft 
with bilateral renal artery grafts.  The summary of the 
hospitalization notes a primary diagnosis of renal vascular 
hypertension.  None of the records of that hospitalization 
relate the veteran's renal disease to the treatment furnished 
during the hospitalization, nor do they indicate that the 
renal disease increased in disability due to the treatment.  
Subsequent VA treatment records, however, reflect that the 
veteran required frequent renal dialysis which the evidence 
does not show that he required prior to the June 1996 
surgery.  

Therefore, an opinion was obtained from the Chief of 
Nephrology at a VA hospital in May 2000.  The examiner also 
noted that in March 1946 the veteran's kidney function was 
normal, while x-ray studies in November 1946 showed a 
congenital kidney deformity.  The physician stated that the 
most likely etiology for the veteran's renal failure was 
hypertension and, possibly, renovascular disease, neither of 
which was a condition that "arose while in service or as a 
consequence of his military service."  The specialist 
further opined that the veteran's renal failure was 
"probably not" aggravated due to treatment during the June 
1996 hospitalization.  She commented that the veteran had 
severe chronic renal failure prior to his 1996 surgery and 
that, "in all likelihood, he would have progressed to end-
stage renal disease even without surgery."  

Therefore, in the absence of any medical evidence supportive 
of the appellant's claim, the Board finds that the veteran's 
renal disease was not caused by the treatment rendered during 
the June 1996 VA hospitalization.  Nor did the treatment 
aggravate the pre-existing condition beyond that which might 
have been expected due to the natural progress of the 
disease.  Accordingly, the Board concludes that the criteria 
for payment of compensation under the provisions of 
38 U.S.C.A. § 1151 are not met.  

Because the preponderance of the evidence is against the 
appellant's claim, the provisions of § 5107(b) are not 
applicable.  


ORDER

Service connection for the cause of the veteran's death is 
denied.  

Dependency and Indemnity Compensation under the provisions of 
38 U.S.C.A. § 1318 is denied.  

Dependency and Indemnity Compensation under the provisions of 
38 U.S.C.A. § 1151 as the result of a VA hospitalization in 
June 1996 is denied.  



	                        
____________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



